UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

CHRISTOPHER WILLS,                               :
                                                 :
                Plaintiff,                       :        Civil Action No.:        09-2458 (RMU)
                                                 :
                v.                               :        Re Document No:          49
                                                 :
CHARLES ROSENBERG, et al.,                       :
                                                 :
                Defendants.                      :

                                    MEMORANDUM OPINION

    DENYING THE PLAINTIFF’S MOTION FOR RELIEF UPON RECONSIDERATION; DENYING THE
      PLAINTIFF’S ALTERNATIVE REQUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

        This matter comes before the court on the pro se plaintiff’s motion for relief upon

reconsideration. The plaintiff, an inmate at the United States Penitentiary-Canaan in Waymart,

Pennsylvania, alleges that the defendants violated his Fourth and Fifth Amendment rights by

conspiring to have him wrongfully convicted. See generally Compl. In December 2009, he

commenced this action against a variety of people, including some employees of the Federal

Bureau of Investigations or the Department of Justice, federal prisoners, Fairfax County Police

Department employees in Virginia, and Washington, D.C. or Virginia residents, asserting claims

under both 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971). Compl. ¶¶ 1, 2. 1

        In February 2010, some of the defendants filed a motion to dismiss for lack of proper

venue, and other defendants filed the same two months later. See Cnty. Defs.’ Mot. to D.; Fed.

1
        The plaintiff divides his complaint into three sections and restarts the paragraph numbers after
        each section. See generally Compl. For the sake of clarity, the court refers to the paragraphs as if
        the plaintiff had numbered them sequentially throughout the entire complaint.
Defs.’ Mot. to D. On September 7, 2010, the court granted the motions and transferred this case

to the Eastern District of Virginia. See generally Mem. Order (Sept. 7, 2010). The court

determined that transfer of venue was proper because a substantial part of the events alleged by

the plaintiff occurred in the Eastern District of Virginia. Id. at 3. The plaintiff now seeks relief

upon reconsideration of that order. See generally Pl.’s Mot. for Recons.

       In this motion, the plaintiff argues that the court incorrectly decided to transfer his case to

another jurisdiction because it overlooked a number of relevant factual allegations. 2 See Pl.’s

Mot. at 3-4. More specifically, the plaintiff alleges that the defendants committed a number of

acts within the District of Columbia, including: entering into a conspiracy, stalking the plaintiff,

engaging in illegal surveillance, soliciting false testimony, denying the plaintiff’s Freedom of

Information Act requests and generally suppressing the truth of their illegal acts in furtherance of

their conspiracy. See id. In response, the defendants contend that this court has already

conducted the relevant analysis and has properly concluded that the majority of the defendants’

purportedly unconstitutional acts occurred in the Eastern District of Virginia. Defs.’ Opp’n at 3-

4.

       A court’s decision to transfer a case to a different venue is interlocutory in nature. Ukiah

Adventist Hosp. v. Fed. Trade Comm’n, 981 F.2d 543, 547 (D.C. Cir. 1992). A district court

may revise its own interlocutory decisions “at any time before the entry of judgment adjudicating


2
       Alternatively, the plaintiff requests that the court “delay the transfer” of this case and grant him
       “permission to petition for mandamus in forma pauperis to vacate the transfer order.” See generally Pl.’s
       Mot. With respect to the plaintiff’s request to appeal in forma pauperis, the plaintiff has failed to provide
       any information in the form of an affidavit that would allow the court to determine if he should be
       permitted to proceed in forma pauperis. See 28 U.S.C. § 1915. Accordingly, the court denies the
       plaintiff’s motion to appeal in forma pauperis. The court will, however, order that the Clerk of the Court
       delay the transfer of the plaintiff’s case for thirty days to allow him time to file a proper in forma pauperis
       request and a subsequent appeal. See Starnes v. McGuire, 512 F.2d 918, 934 (D.C. Cir. 1974) (holding that
       “a twenty-day period for a response would be adequate in almost all cases” to allow a prisoner to appeal a
       transfer order).


                                                         2
all the claims and the rights and liabilities of all the parties.” FED. R. CIV. P. 54(b). Relief upon

reconsideration of an interlocutory decision pursuant to Rule 54(b) is available “as justice

requires.” Childers v. Slater, 197 F.R.D. 185, 190 (D.D.C. 2000). The term “as justice requires”

involves concrete considerations of whether the court “has patently misunderstood a party, has

made a decision outside the adversarial issues presented to the [c]ourt by the parties, has made an

error not of reasoning, but of apprehension, or [is confronted with a situation] where a

controlling or significant change in the law or facts [has occurred] since the submission of the

issue to the court.” Cobell v. Norton, 224 F.R.D. 266, 272 (D.D.C. 2004) (internal citation

omitted). These considerations leave a great deal of room for the court’s discretion and

therefore, the “as justice requires” standard for granting relief upon reconsideration of an

interlocutory decision amounts to determining “whether [such relief] is necessary under the

relevant circumstances.” Id.

        The court has reviewed the plaintiff’s filings and concludes that there is no reason to

disturb its prior judgment. The gravamen of the complaint, namely that the defendants presented

false statements and fabricated evidence to the grand jury and at the plaintiff’s trial, stems from

acts that occurred in Virginia. Mem. Order at 3 (Sept. 7, 2010). Indeed, the vast majority of the

events that are described in the plaintiff’s claim – including the plaintiff’s arrest, photo

identification, arraignment, imprisonment, re-arrest, detention and trial – also occurred in

Virginia. Id. at 7-10. As previously discussed, see Mem. Order (Sept. 7, 2010), venue is

therefore proper in the Eastern District of Virginia because “a substantial part of the events or

omissions giving rise to the claim occurred” in that jurisdiction. 28 U.S.C. § 1391(b)(2). The court

thus determined that it was “in the interest of justice” to transfer this action to the Eastern District of

Virginia. 28 U.S.C. § 1404(a). See In re Hawkins, 2003 WL 22794565, at *1 (D.C. Cir. 2003)

(affirming the lower court’s determination that it was in the interest of justice to transfer venue to the


                                                     3
Southern District of Iowa because a “substantial part of the events or omissions giving rise to the

complaint occurred” there). Consequently, the court now sees no reason to set aside its prior

ruling transferring this case, and denies the plaintiff’s motion for relief upon reconsideration.

       For the reasons stated above, the court denies the plaintiff’s motion for relief upon

reconsideration. An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this 30th day of September, 2011.


                                                              RICARDO M. URBINA
                                                            United States District Judge




                                                   4